Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

        United States Court of Appeals
                       For the First Circuit

No. 06-1799

                        MIGUEL PUNSODA-DÍAZ,

                        Plaintiff, Appellant,

                                     v.

                         FORD MOTOR COMPANY,

                        Defendant, Appellee.


        ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF PUERTO RICO
       [Hon. Justo Arenas, Chief U.S. Magistrate Judge]


                                  Before

                    Torruella, Circuit Judge,
          Baldock * and Stahl, Senior Circuit Judges.


    Jorge M. Suro-Ballester on brief for appellant.
    Carlos A. Steffens, with whom Manuel A. Guzmán
was on brief, for appellee.



                           January 10, 2007




*
    Of the Tenth Circuit, sitting by designation.
    BALDOCK, Senior Circuit Judge.                         The overriding issue in

this diversity case governed by Puerto Rico law is whether

Plaintiff failed to establish a prima facie case of a design

defect    in    his        vehicle’s      airbags      in    light       of    Defendant’s

admissions that (1) the airbags should not have deployed at

the time of the accident, and (2) such deployment was the

cause of Plaintiff’s injuries.                    The district court held that

Plaintiff failed to establish a prima facie case and granted

Defendant summary judgment.                    We exercise jurisdiction under

28 U.S.C. § 1291, and summarily affirm.

    The     district          court’s     opinion          sets    forth      the    factual

details    of    this        case   and    we     need     not     repeat      them    here.

Punsoda-Díaz          v.    Ford    Motor      Co.,    Civil       No.    02-2444      (SEC)

(JA),    Opinion       and    Order,      at    1-2    (D.P.R.,          filed      April    4,

2006).    To summarize, Plaintiff Miguel Punsoda-Díaz’s 1993

Lincoln    Mercury          Towncar       struck       a    concrete       median      about

twelve inches high that separates traffic on a Puerto Rican

avenue.     The vehicle was traveling at a fairly low rate of

speed as Plaintiff was making a left turn onto the avenue.

Plaintiff swerved to avoid a collision with another car and

hit the median.              The vehicle’s airbags deployed, breaking

Plaintiff’s arm in two places.

    In     granting           Defendant         Ford       Motor    Company          summary

judgment,       the    district      court      reasoned          that,       although      the


                                            -2-
airbags     had   not   operated    as   intended   (a   point     which

Defendant     concedes),    Plaintiff     failed    to   present     any

evidence the vehicle’s airbag design was the proximate cause

of his injuries:

    Plaintiff has failed to identify the actual defect
    in the [airbag] design.   Although . . . an injury
    was suffered because of a defective product, in
    this case plaintiff must prove that it was due to
    a defect in the design of the product, and not
    merely that the product suffered from a defect.
    There is a difference between a defective product
    that   has    been   manufactured    according   to
    specifications, and is defective because the defect
    is in the design of the product, and a defective
    product that has been manufactured defectively.
    . . .   [Under plaintiff’s design defect theory of
    the case] it is important for plaintiff to first
    establish that there is a specific feature in the
    design of the product that supposedly caused him
    damage. . . .       While it is clear that the
    plaintiff was injured due to the deployment of the
    airbags, there are no facts that suggest the
    airbags suffered from a defect in their design. To
    the contrary, Dr. Galdos [i.e., Plaintiff’s expert]
    determined that the airbag system did not operate
    as designed because it deployed at a Delta V [i.e.,
    velocity] of less than four miles per hour although
    it is designed to be deployed at a Delta V of
    eight miles per hour or higher.    Ford agrees that
    the air bag system was designed never to deploy
    when the Delta V was less than eight miles per
    hour. The mere allegation of the injury itself is
    not sufficient to establish a defect in the design,
    because if that were the case, whenever there is an
    injury the burden would invariably shift [to the
    manufacturer].    If plaintiff fails to introduce
    evidence to prove the first element of his claim,
    that is, the airbag system design proximately
    caused his injury, then he is not able [under his
    design defect theory of the case] to prove the
    existence of the defect in the airbags and that
    such defect caused him damages. . . . Whatever the
    reason for the deployment of the airbags at a Delta
    V of less than eight [miles per hour], there is no

                                   -3-
     evidence pointing to a defective             design   of   the
     airbag system as the culprit.

Id. at 15-17 (internal citations and quotations omitted).

On appeal Plaintiff argues (as he did in the district court)

that to establish a prima facie case of a design defect he

need only submit enough evidence so that a reasonable juror

could find his vehicle’s airbags caused his injuries.

     We have carefully reviewed the record and the parties’

briefs, and conclude the district court reached the correct

result under the applicable law.            Under Puerto Rico law,

before Plaintiff may prevail on a claim of defective airbag

design,   he    must   show   “‘the   product’s   design   proximately

caused his injury . . . .’”             Rivera Santana v. Superior

Packaging, Inc., 132 D.P.R. 115, 129 (P.R. 1992) (emphasis

added) (quoting Barker v. Lull Eng’g Co., 573 P.2d 443, 456

(Cal. 1978)). 1    Plaintiff has made no such showing.          We have

repeatedly opined that “‘when a lower court accurately takes

the measure of a case and articulates a cogent rationale, it

serves no useful purpose for a reviewing court to write at

length.’”      Metropolitan Life Ins. Co. v. Zaldivar, 413 F.3d

119, 120 (1st Cir. 2005) (quoting Seaco Ins. Co. v. Davis-



1
  The alternative consumer expectation test for defective
design claims enunciated in Barker, 453 P.2d at 455-56, is
inapplicable to claims of design defects in automobiles.
See Quintana-Ruiz v. Hyundai Motor Corp., 303 F.3d 62, 77
(1st Cir. 2002) (applying Puerto Rico law).

                                  -4-
Irish,   300   F.3d   84,   86   (1st    Cir.   2002)   (citing   cases)).

Accordingly,    we    affirm     the   district   court’s   judgment   for

substantially the reasons set forth at pages 15-17 of its

Opinion and Order dated April 4, 2006. 2

    AFFIRMED.




2
   We express no opinion on the district            court’s discussion
of the risk-utility balancing test (based           on its alternative
assumption that Plaintiff had established           a prima facie case
of a design defect) found at pages 17-19            of its Opinion and
Order.

                                       -5-